Citation Nr: 0726429	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a cold 
injury of the left leg, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
April 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a left hip disorder, 
claimed as secondary to the service-connected residuals of a 
cold injury of the left leg and also denied a rating in 
excess of 20 percent for residuals of a cold injury of the 
left leg.  

In March 2007, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
Waco, Texas.  A transcript of that proceeding is of record.  
At the travel Board hearing the veteran withdrew, in writing, 
the claim for service connection for a left hip disorder, 
claimed as secondary to the service-connected residuals of a 
cold injury of the left leg.  Under 38 C.F.R. § 20.204(b), 
the issue has been properly withdrawn and the issue is not 
now before the Board.

In July 2007, the case was advanced on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

The veteran has neuropathic pain, numbness and cold 
sensitivity of the left leg with locally impaired sensation 
but does not have tissue loss, nail abnormalities, skin color 
changes, hyperhidrosis or X-ray abnormalities.  




CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a cold 
injury of the left leg is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 7122 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2005 which was prior to the rating decision which 
is appealed.  

In the notice, the veteran was informed of the type of 
evidence needed to substantiate the claim for increase, 
namely, that the disability had increased in severity.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
veteran was informed of the law and regulations governing the 
increased rating claim in the May 2006 statement of the case 
(SOC).  

As to provisions governing effective dates, as the increased 
rating claim is denied, any deficiency as to VCAA compliance 
regarding effective dates for potentially higher ratings is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Content Compliant Notice

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice) and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

Both VA and private clinical records have been obtained and 
are on file.  The veteran testified at a travel Board hearing 
in March 2007 in support of his claim.  The veteran was 
afforded a VA examination for the claim for increase in 
September 2005.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that the veteran was unaware of what was needed 
for claim substantiation nor any indication of the existence 
of additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Law and Regulations

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7122 residuals of 
cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) warrants 
a 20 percent disability rating.  When manifested by 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 30 
percent disability rating is warranted.  

Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7122 provides 
that adjudicators are to separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under Diagnostic Code 7122.  Note (2) 
to 38 C.F.R. § 4.104, Diagnostic Code 7122 provides that each 
affected part (e.g., hand, foot, ear, nose) is to be 
evaluated separately and combine the ratings in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  

Background

On VA examination in February 2002 the circumstance of the 
veteran's incurrence of a cold injury were related.  On 
examination he had bounding femoral and posterior tibial 
pulse but dorsalis pedis and popliteal pulse could not be 
palpated, bilaterally.  Deep tendon reflexes were hyperactive 
and bilaterally equal in the legs.  His current symptoms 
involved some sleep disturbance due to pain in the left leg 
but, mostly, he had numbness.  He had never had Raynaud's 
phenomenon.  His pain was not constant but it was recurrent.  
He had had some low-grade fungal toe infections which were 
not particularly difficult to manage.  He had never had 
frostbite as such and had no frostbite scars.  He had no 
arthritis or joint problems.  He had not had skin cancer and 
had no problems with nail growth or edema.  He had had no 
changes in skin color or with abnormal skin thickening or 
thinning.  He did not sweat excessively.  He did not 
experience a cold feeling, not even seasonally.  He had 
intolerance to atmospheric cold.  He did not have problems 
with ischemia.  Even though he did not have skin changes he 
had a very definite problem with hypersensitivity to painful 
stimuli in the anterolateral aspect of the left thigh, the 
posterior aspect of the left calf, and the bottoms of both 
feet but the problems were much worse on the left than the 
right.  It was noted that his problems were subjective and 
included primarily numbness, a great deal of recurrent night 
pain which often awakened him, limitations on how much he 
could stand, sit or walk but he had no burning pain.  He 
regularly walked, usually five times a week for 30 minutes 
but if he walked over 35 minutes he developed left leg pain.  
It was commented that the entire clinical picture was 
unusual.  In the past two years he had had persistence of all 
the problems above and they all seemed to be getting worse.  
His problems were fairly symptomatic.  The diagnoses were 
status post repetitive cold stress related to combat flying 
in World War II, selective effects of the left lower 
extremity due to cold stress.  

VA outpatient treatment records reflect that in August 2004 
the veteran complained of having had occasional pain in the 
anterolateral aspect of the left thigh and the lateral aspect 
of the left calf.  In December 2004 he complained of ongoing 
left leg discomfort with inclusive work-up and treatment.  He 
reported that for the last 2 to 3 years his leg had gotten 
worse.  Although he initially reported having pain in the 
left lower extremity, on further clarification he had two 
kinds of pain.  One was tingling from the buttock area, 
posteriorly, down all the way to the ankle, and the other was 
discomfort over the left medial anterior thigh which radiated 
down anteriorly which was described as throbbing in nature 
and constant.  He used Aleve as needed with some relief of 
symptoms.  He felt that his left lower extremity was colder 
than the right.  He reported that the problems with his left 
lower extremity impaired function and he was unable to 
exercise beyond 15 minutes on a treadmill, when normally he 
used to exercise 30 to 35 minutes daily.  The veteran 
reported that a private internist had stated that no 
definitive treatment could be offered.  A trial of an 
additional medication was recommended.  On physical 
examination there was no cyanosis, clubbing or edema of the 
extremities.  The relevant diagnosis was chronic, 
intermittent but now more or less constant, left leg pain 
which was worse in the past 2 to 3 years.  The differential 
diagnosis included underlying sciatica causing paraesthesia 
over the posterior aspect of the leg with reproducible 
discomfort on physical examination of the sciatic notch, 
versus reflex sympathic dystrophy, versus peripheral 
neuropathy.  

On VA examination in January 2005 the veteran complained of 
periodic pain and numbness in his left leg and foot.  He had 
never developed blue toes or lost any skin.  About 18 months 
ago the pain became quite severe and it occurred on a daily 
basis and lasted all day.  He occasionally had night pain 
which disturbed his sleep.  There was no hyperhidrosis.  He 
had had some numbness and tingling.  The tingling was present 
all the time.  He had no history of fungal infection of the 
skin or the nails.  There had been no cancers.  He had not 
complained of arthritic pains in the knees the ankles.  He 
had not had any changes in skin color.  There were no 
symptoms for Raynaud's phenomenon.  

On physical examination there was no loss of skin on the 
veteran's feet and no ulcerations of the skin.  His nails 
appeared equal and normal.  There were no fungal infections 
between the toes.  He had hair down to the distal third of 
both legs.  He had some hair on the dorsum of his toes.  
There was no pain in his knees or ankles on palpation.  He 
could flex the knees to 90 degrees and extension was to zero 
degrees.  Dorsiflexion of the left ankle was to 20 degrees 
and plantar flexion was to 30 degrees.  Inversion and 
eversion were to 5 degrees.  He had good posterior tibial 
pulses but dorsalis pedis pulses were not palpable.  There 
was no paleness or redness of the skin.  The skin was not 
atrophic.  The diagnosis was cold injury of the left leg and 
foot with residual pain.  

Clinical records of Dr. Evans show that in February 2005 
there was an assessment of neuropathic pain of the left leg 
which was probably from a past cold injury.  It did not seem 
to be exertional, so it was less likely to be claudication.  

On VA rating examination in September 2005 the veteran's 
complaints included low back pain which radiated down the 
left leg to the left foot.  His left hip and leg pain was 
worse when walking or sitting with pressure on the leg and 
buttocks.  He was able to walk about 2 blocks and then had 
increased leg pain and was forced to rest.  If he sat still 
for about 30 minutes he began to have pain in his buttocks 
which radiated down the lateral side of the left leg to the 
foot.  With respect to his left hip, there was increased 
limitation with repetitive use in walking.  His cold injury 
of the left foot still bothered him.  He had not had color 
changes in cold weather.  He slept with his socks on most 
nights to keep his feet warm and he complained of some cold 
intolerance of the foot.  

On physical examination the veteran stood from a chair 
briskly and walked briskly when called from the waiting room.  
There was no limp and he did not use any ambulatory aid.  He 
had a trace of edema in the lower left leg, ankle, and foot.  
The skin was warm and pink, all the way to the toes.  There 
was normal hair distribution on the foot and toes.  The 
dorsalis pedis pulse was not palpable.  Posterior tibial 
pulse was 2+.  Sensation was intact.  Deep tendon reflexes 
were 1+ at the patellar and Achilles tendons, bilaterally.  
Motor strength of the foot and ankle was 5/5.  The diagnosis 
was mild cold injury of the left foot.  The foot was 
currently pink, warm, and with normal hair distribution.  The 
cold injury was manifested by a cold intolerance sensation of 
stinging or burning periodically and having to wear socks at 
night.  

At the March 2007 travel Board hearing the veteran testified 
that his physician had informed him that there was no genuine 
treatment for residuals of a cold injury and, so, he could 
only take analgesic medication three times daily to reduce 
but not stop the pain.  Page 3 of that transcript.  He had 
done this for four years and prior to this he had taken 
Tylenol or similar medication.  Page 4.  His private 
physician could only treat the veteran's symptoms.  He had 
numbness in his leg.  Page 5.  It ran up and down his leg, 
from the hip down which interfered with his mobility and 
caused fatigue.  Page 6.  He also had a stinging pain in the 
left leg which even interfered with his driving a vehicle.  
Page 7.  When he had left leg pain, exercising and movement 
of the leg provided some relief.  Page 8.  

Analysis

The record establishes that the veteran has neuropathic pain 
and numbness of the left leg.  However, there is some 
evidence that at least a portion of this may be due to 
nonservice-connected disability, e.g., lumbar or lumbosacral 
radiculopathy or other nonservice-connected disability.  
Generally, the symptoms of a non-service-connected disorder 
may not be used in determining the appropriate rating for a 
service-connected disability.  See 38 C.F.R. § 4.14 
(prohibiting pyramiding).  However, here the veteran also has 
cold sensitivity of the left lower extremity.  Because the 
evidence does not provide a basis for separating the degree 
of pain and numbness stemming from the service-connected 
residuals of a cold injury of the left leg from any pain or 
numbness stemming from nonservice-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, 
all of the pain and numbness affecting the left lower 
extremity will be presumed to be due to the service-connected 
residuals of a cold injury of the left leg.  

Nevertheless, in addition to the foregoing, for a 30 percent 
rating the veteran must also have at least two additional 
symptoms from among the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities.  

In this case, the veteran does have locally impaired 
sensation.  However, he does not have tissue loss, nail 
abnormalities, color changes, hyperhidrosis or X-ray 
abnormalities.  

Accordingly, the veteran does not meet the schedular rating 
criteria for a 30 percent disability rating for residuals of 
a cold injury of the left leg.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.  


ORDER

An increased rating for residuals of a cold injury of the 
left leg is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


